Exhibit 10.1
 
 
 

 
ALPHAMETRIX MANAGED FUTURES PLATFORMS
 
SECOND AMENDED AND RESTATED
 
ADVISORY AGREEMENT
 
Dated as of June 1, 2010
 
__________________________________________
 
among
 
ALPHAMETRIX ASPECT FUND – MT0001
 
ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES)
 
ALPHAMETRIX MANAGED FUTURES II LLC (ASPECT CS SERIES)
 
ALPHAMETRIX MANAGED FUTURES IV LLC (RPM MANAGER SELECT USD SERIES)
 
ALPHAMOSAIC (US) LLC — CELL NO. 1
 
ALPHAMETRIX, LLC
 
and
 
ASPECT CAPITAL LIMITED
 
__________________________________________
 

 
 

--------------------------------------------------------------------------------

 

ALPHAMETRIX MANAGED FUTURES PLATFORMS
 
SECOND AMENDED AND RESTATED ADVISORY AGREEMENT
 
__________________________________________
 
TABLE OF CONTENTS
 
 



Section   Page      
1.
Duties of the Trading Advisor
3
2.
Standard of Liability; Indemnification
4
3.
Limits on Claims
6
4.
Trading Advisor’s Closing Obligations
7
5.
Independent Contractor Status
8
6.
Confidentiality
8
7.
Clearing Broker; Executing Broker
9
8.
Brokerage Confirmations and Reports
9
9.
Fees
10
10.
Term and Termination; Removal of the Sponsor
10
11.
Trading Level; Liquidation of Positions
12
12.
Other Accounts of the Trading Advisor; Exclusivity
12
13.
Speculative Position Limits
13
14.
The Trading Advisor’s Representations and Warranties
14
15.
The Sponsor’s Representations and Warranties
15
16.
Assignment
18
17.
Successors
18
18.
Amendment or Modification or Waiver; Amendment and Restatement
18
19.
Notices
19
20.
Governing Law
20
21.
Survival
20
22.
Disclosure Document Modifications
20
23.
Promotional Literature
21
24.
No Waiver
21
25.
No Liability of Members
21
26.
Third-Party Beneficiaries
21
27.
Headings
21
28.
Complete Agreement
21
29.
Counterparts
22
30.
Miscellaneous
22
31.
Determination of Net Asset Value
1
     

 

--------------------------------------------------------------------------------

 

Appendix A — Fee Schedule A-1 Appendix B — Trading Policies B-1 Appendix C —
List of Futures Interests  C-1 Appendix D — Determination of Net Asset Value
 D-1    

 
 

 
 

--------------------------------------------------------------------------------

 

ALPHAMETRIX MANAGED FUTURES PLATFORMS
 
SECOND AMENDED AND RESTATED ADVISORY AGREEMENT
 
__________________________________________
 
This Second Amended and Restated Advisory Agreement (the “Agreement”), made as
of this 1st day of June, 2010, among ALPHAMETRIX ASPECT FUND – MT0001, a Cayman
Islands company (the “Trading Fund”), ALPHAMETRIX MANAGED FUTURES LLC (ASPECT
SERIES), a series of AlphaMetrix Managed Futures LLC, a Delaware Series limited
liability company (the “Aspect Series”), ALPHAMETRIX MANAGED FUTURES II LLC
(ASPECT CS SERIES), a series of AlphaMetrix Managed Futures II LLC, a Delaware
Series limited liability company (the “Aspect CS Series”), ALPHAMETRIX MANAGED
FUTURES IV LLC (RPM MANAGER SELECT USD SERIES), a series of AlphaMetrix Managed
Futures IV LLC, a Delaware Series limited liability company (the “RPM
Series”),  ALPHAMOSAIC (US) LLC - CELL NO. 1, a series of AlphaMosaic (US) LLC,
a Delaware Series limited liability company, ALPHAMETRIX, LLC, a Delaware
limited liability company (the “Sponsor”) and ASPECT CAPITAL LIMITED (the
“Trading Advisor”), a limited liability company registered in England and Wales;
 
WHEREAS, the Trading Fund, the Sponsor and the Trading Advisor entered into an
advisory agreement dated as of November 1, 2008 (the “Original Agreement”) with
respect to the direction of investment and reinvestment of the Trading Fund’s
assets by the Trading Advisor upon the terms and conditions set forth therein;
 
WHEREAS, the Trading Fund, the Aspect Series, the Aspect CS Series, the Sponsor
and the Trading Advisor entered into an amended and restated advisory agreement
dated as of October 13, 2009 (the “Amended Agreement”) which superseded the
Original Agreement;
 
WHEREAS, the parties hereto wish to amend and restate in its entirety the
Amended Agreement (and the appendices attached thereto) to make certain changes
desired by the parties;
 
WHEREAS, the Trading Fund has been organized to trade, buy, sell or otherwise
acquire, hold or dispose of forward contracts (including, for the avoidance of
doubt, London Metal Exchange and foreign exchange forwards), futures contracts
for commodities, financial instruments and currencies, rights pertaining thereto
and options thereon or on physical commodities (collectively, “Futures
Interests”) and engage in all activities incident thereto;
 
WHEREAS, ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES), a series of a Delaware
Series limited liability company will invest a portion of the proceeds of the
sale of its units of limited liability company interest (the “Aspect Series
Units”) in the Trading Fund. The percentage of such proceeds invested in the
Trading Fund will vary from time to time depending on the amount held back to
maintain a leverage factor that is lower than that implemented for the Trading
Fund;
 
WHEREAS, ALPHAMETRIX MANAGED FUTURES II LLC (ASPECT CS SERIES), a series of a
Delaware Series limited liability company will invest  a portion of the proceeds
of the sale of its units of limited liability company interest (the “Aspect CS
Series Units”) in the Trading Fund.  The percentage of such proceeds invested in
the Trading Fund will vary from time to time depending on the amount held back
to maintain a leverage factor that is lower than that implemented for the
Trading Fund;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, ALPHAMETRIX MANAGED FUTURES IV LLC (RPM MANAGER SELECT USD SERIES), a
series of a Delaware limited liability company will invest a portion of the
proceeds of the sale of its units of limited liability company interest into
units of limited liability company interest (the “AlphaMosaic Series Units” and
together with the Aspect Series Units and the Aspect CS Series Units, “Units”)
of ALPHAMOSAIC (US) LLC – CELL NO. 1, a series of AlphaMosaic (US) LLC, a
Delaware series limited liability company (the “AlphaMosaic Series” and together
with the Aspect Series and the Aspect CS Series, each a “Series”), which will
invest a portion of its assets into the Trading Fund depending on the assigned
leverage factor of the Trading Fund;
 
WHEREAS, the Aspect Series is a “segregated series” of AlphaMetrix Managed
Futures LLC, a series limited liability company established under the law of the
State of Delaware (the “Original  Platform”);
 
WHEREAS, the Aspect CS Series is a “segregated series” of AlphaMetrix Managed
Futures II LLC, a series limited liability company established under the law of
the State of Delaware (the “Second Platform”);
 
WHEREAS, the AlphaMosaic Series is a “segregated series” of AlphaMosaic (US)
LLC, a series limited liability company established under the law of the State
of Delaware (the “AlphaMosaic Platform”); the AlphaMosaic Series is offered
solely to the RPM Series, which is a segregated series of AlphaMetrix Managed
Futures IV LLC (the “RPM Platform” and together with the Original Platform, the
AlphaMosaic Platform and the Second Platform, the “Platforms”);
 
WHEREAS, the Sponsor will act as sponsor of the Trading Fund;
 
WHEREAS, the Sponsor has selected the Trading Advisor to have authority over the
Trading Fund’s trading of Futures Interests;
 
WHEREAS, the Trading Advisor is willing to manage the Trading Fund’s Futures
Interest trading;
 
WHEREAS, the Trading Fund’s trading of Futures Interests is described in the
Platforms’ Confidential Disclosure Documents, as supplemented and amended from
time to time (collectively, the “Memorandum”), which will be filed with the
National Futures Association (the “NFA”) pursuant to the Commodity Exchange Act,
as amended (the “CEA”), the commodity pool operator and commodity trading
advisor regulations promulgated under the CEA (the “Commodity Regulations”) by
the Commodity Futures Trading Commission (“CFTC”), and NFA rules promulgated
under the CEA (the “NFA Rules”);
 
WHEREAS, the Sponsor may in the future form commodity pools that will, or cause
existing pools to, invest the proceeds of their sale of shares, units or other
equity interests (such shares, units or interests, collectively with the Units,
“Equity Interests”) directly or indirectly in the Trading Fund; and
 
WHEREAS, the Trading Advisor’s current Disclosure Document delivered to the
Sponsor (the “Disclosure Document”) has been filed with the NFA pursuant to the
CEA.
 
NOW, THEREFORE, the parties hereto do hereby agree as follows, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in entering into this Agreement the parties intend to be
legally bound:
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
1.   Duties of the Trading Advisor.
 
(a)   (i)           The Sponsor shall appoint the Trading Advisor to have
discretionary authority and responsibility for independently directing the
Futures Interest trading pursuant to the trading program and strategy agreed
upon by the Sponsor and the Trading Advisor and disclosed in the Memorandum (the
“Program”), as the same may be modified from time to time by the Trading Advisor
as a result of its ongoing commitment to research and development.  Any such
change will not be deemed to constitute a material change to the Investment
Objective or Investment Policy (each term as defined in the Disclosure Document)
and may be made without prior notification to the Sponsor.  However, any
material change to the Investment Objective or Investment Policy (each term as
defined in the Disclosure Document) (such change to be determined as material in
the Trading Advisor’s reasonable discretion) will only be made upon giving the
Sponsor at least twenty Business Days’ prior written notice (a “Business Day”
means any day on which banks in New York City are not required or authorized to
close).  The Trading Advisor may, on behalf of the Trading Fund and subject to
Section 1(a)(iii) and Section 7, execute transactions in Futures Interests on
either a principal or an agency basis, with or through such clearing brokers as
approved by the Sponsor and executing brokers selected by the Trading Advisor,
provided that the Trading Fund shall be a party to all “give-up” agreements,
from time to time.  This limited authority granted to the Trading Advisor is a
continuing power and shall continue in effect with respect to the Trading
Advisor until terminated hereunder.
 
(ii)           In the event the Trading Advisor proposes to make any material
changes to the Program, the Trading Advisor will so inform the Sponsor and will
not make any such change — with respect to the Trading Fund, not the Trading
Advisor’s other accounts — to which the Sponsor objects (in which case the
Trading Advisor will be free to terminate this Agreement pursuant to Section
10).  “Material changes” for such purposes shall not include simply adding or
removing a Futures Interest to or from the group of Futures Interests traded on
behalf of the Trading Fund (subject to Sections 1(b) and 1(c)).
 
(iii)           The management and operation of the Trading Fund and the
determination of its policies shall be vested exclusively in the Sponsor by the
Board of Directors of the Trading Fund.  The Sponsor shall have the authority
and power on behalf and in the name of the Trading Fund to carry out any and all
of the objectives and purposes of the Trading Fund set forth in the Trading
Fund’s Articles of Association and Trading Management Agreement, and to perform
all acts and enter into and perform all contracts and other undertakings which
the Sponsor may deem necessary or advisable in connection with such objectives
and purposes or incidental thereto; provided that the Trading Advisor shall at
all times have discretionary authority and responsibility for independently
directing the Futures Interest trading pursuant to Section 1(a)(i).  For the
avoidance of doubt, notwithstanding the fact that the Trading Advisor is not
authorized to enter into any agreements or undertakings on behalf of the Trading
Fund and may trade Futures Interests for the Trading Fund only pursuant to the
Program, it may enter into such give-up agreements with the executing brokers as
the Trading Advisor considers necessary or appropriate in its reasonable
discretion;  provided, however, that the Trading Fund shall be a signatory to
such give-up agreements, unless the Sponsor and the Trading Advisor otherwise
mutually agree.
 
(iv)           All actions and determinations to be made by the Sponsor
hereunder shall, unless otherwise expressly provided, be made in the Sponsor’s
sole and absolute discretion.
 
(b)   The Trading Advisor is aware that certain futures and options on futures —
generally certain stock index futures and options (for the avoidance of doubt,
including, but not limited to, all non-CFTC-approved contracts) — may not be
traded on behalf of United States persons and agrees not to trade such Futures
Interests for the account of the Trading Fund.
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
(c)   The Trading Advisor agrees to the terms set forth in “Appendix B — Trading
Policies.”
 
(d)   Subject to adequate assurances of confidentiality, the Trading Advisor
agrees that it will discuss with the Sponsor upon request any trading methods,
programs, systems or strategies used by it for trading customer accounts which
differ from the Program, provided, that nothing contained in this Agreement
shall require the Trading Advisor to disclose with respect to such accounts that
it deems to be proprietary or confidential information.
 
(e)   The Trading Advisor agrees to provide the Sponsor with such information
concerning the Trading Advisor as the Sponsor may reasonably request (other than
the identity of the Trading Advisor’s other customers or proprietary or
confidential information concerning the Program and/or details of any other
trading methods, programs, systems or strategies used by it for trading other
customers’ accounts, except as may be required under Section 12(d) or (e)),
subject to receipt of adequate assurances of confidentiality, including, but not
limited to, information regarding any actual or prospective change in control,
key personnel, the Program or financial condition, provided, that nothing
contained in this Agreement shall require the Trading Advisor to disclose with
respect to itself what it deems to be proprietary or confidential information.
 
(f)   During the term of this Agreement, the Trading Advisor agrees to provide
the Sponsor with updated information related to the Program’s performance
results (which information shall be kept confidential as provided in Section
(e)) within a reasonable period of time after the end of each month or at other
times as may be agreed from time to time between the Trading Advisor and the
Sponsor.
 
(g)   The Trading Advisor shall be responsible for promptly reviewing all oral
and written confirmations it receives to determine that the trades made for the
Trading Fund were made in accordance with the Trading Advisor’s
instructions.  If the Trading Advisor determines that an error was made in
connection with a trade or that a trade was made other than in accordance with
the Trading Advisor’s instructions, the Trading Advisor shall promptly notify
the Sponsor of this fact where such error is not corrected within three Business
Days of the Trading Advisor’s making such determination, and shall consult with
the Sponsor with regard to the best course of action for the Trading Fund.  All
risks relating to transactions ordered by the Trading Advisor on behalf of the
Trading Fund (including any trading or system error that has occurred in good
faith) shall be borne by the Trading Fund as principal and, accordingly, all
gains or losses accruing shall belong to or be borne by the Trading Fund;
provided that, if a trading error resulting in losses is due to an action or
omission of the Trading Advisor not meeting the applicable standard of conduct
set forth in Section 2(a), such loss shall be borne by the Trading Advisor.
 
(h)   The Sponsor and the Trading Fund agree that the Trading Advisor shall be
the sole trading advisor to the Trading Fund absent the Trading Advisor’s prior
written consent.
 
2.   Standard of Liability; Indemnification.
 
(a)   The Trading Advisor and its affiliates and each of their officers,
employees, directors, shareholders and controlling persons (the “Trading Advisor
Parties”) shall have no liability to the Sponsor, the Aspect Series, the Aspect
CS Series, the AlphaMosaic Series, the Platforms, any other entity that now or
in the future invests in the Trading Fund, the Trading Fund or to any owners of
Equity Interests (the “Members”), and shall be indemnified by the Trading Fund
against any loss, liability, claim, damage or expense (including the reasonable
cost of investigating or defending any alleged loss, liability, claim, damage or
expense and reasonable counsel fees incurred in connection therewith)
(“Losses”), for conduct undertaken as a trading advisor to the Trading Fund or
otherwise relating to any action or omission of the Trading Advisor Parties (or
alleged action or omission) in connection with this Agreement; provided that,
such action or omission (or alleged action or omission) does not constitute
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
gross negligence, willful misconduct or breach of this Agreement or any
fiduciary duty owed by the Trading Advisor to the Trading Fund and was done in a
manner reasonably believed to be in, or not opposed to, the best interests of
the Trading Fund.  The indemnity provision contained in this Section 2(a) shall
not increase the liability of each of the Aspect Series, the Aspect CS Series or
the AlphaMosaic Series beyond the amount of its capital and profits (exclusive
of distributions or other returns of capital, including redemptions), if any, in
the Trading Fund.
 
(b)   In the event the Sponsor, the Aspect Series, the Aspect CS Series, the
AlphaMosaic Series, any other entity that now or in the future invests in the
Trading Fund, or the Trading Fund or their respective principals, affiliates,
officers, employees and controlling persons (collectively, the “Sponsor
Parties”) is made a party to any threatened, pending or completed action,
arbitration, claim, demand, dispute, lawsuit or other proceeding (each a,
“Proceeding”) or otherwise incurs any Losses as a result of, or in connection
with, the activities or claimed activities of any Trading Advisor Party
unrelated to the Trading Fund’s business, the Trading Advisor shall indemnify,
defend and hold harmless such Sponsor Parties against any direct Losses incurred
in connection therewith, except in circumstances where such Proceeding arises
either solely or partly as a result of the gross negligence, willful misconduct
or breach of this Agreement or any fiduciary obligation owed by the relevant
Sponsor Parties.
 
(c)   The Trading Advisor Parties shall not be liable to the Sponsor Parties (to
the extent permitted by any applicable laws, statutes, rules, regulations or
orders and so far as not inconsistent with the provisions of this Agreement)
including but not limited to any liability arising from the act or omission of
any Clearing Broker (as defined in Section 7), Executing Broker (as defined in
Section 7) or other counterparty, except that the Trading Advisor Parties shall
be liable to the Sponsor Parties for acts by the Trading Advisor Parties with
respect to the provision of services hereunder which constitute gross
negligence, willful misconduct or breach of this Agreement by a Trading Advisor
Party.
 
(d)   (i)           Promptly after receipt by any of the indemnified parties
under this Agreement of notice of any Proceeding, the party or parties seeking
indemnification (the “Indemnitee”) shall notify the party from which
indemnification is sought (the “Indemnitor”) in writing of the commencement
thereof if a claim with respect thereof is to be made under this
Agreement.  Failure to notify an Indemnitor on a timely basis shall only qualify
the right to indemnity hereunder to the extent that such failure is prejudicial
to the Indemnitor.
 
(ii)           The Indemnitor shall be entitled to participate in the defense of
any such Proceeding and to assume the defense thereof with the assistance of
counsel reasonably satisfactory to the Indemnitee(s).  In any such Proceeding,
the Indemnitee(s) shall have the right to retain its or their own counsel, but
the fees and expenses of such counsel shall be at such Indemnitee’s own expense
unless (A) otherwise agreed by the Indemnitor and such Indemnitee or (B) the
named parties to any such Proceeding (including any impleaded parties) include
both the Indemnitor and the Indemnitee(s), and representation of the foregoing
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them or the existence of different or additional
defenses (it being understood, however, that the Indemnitor shall not be liable
for legal fees or other expenses of more than one separate firm of attorneys for
all such Indemnitee(s), which firm shall be designated in writing by such
Indemnitees and be reasonably acceptable to the Indemnitor).  The Indemnitee(s)
shall cooperate with the Indemnitor in connection with any such Proceeding and,
subject to the Indemnitor’s ongoing obligation of confidentiality with regard to
such information, shall make all personnel, books and records relevant to the
Proceeding available to the Indemnitor and grant such authorizations or powers
of attorney to the agents, representatives and counsel of the Indemnitor as the
Indemnitor may reasonably consider desirable in connection with the defense of
any such Proceeding.
 
 
 
 
-5-

--------------------------------------------------------------------------------

 
(e)   None of the indemnifications contained in this Section 2 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party or parties claiming indemnification
without the prior written consent, which shall not be unreasonably withheld, of
the party obligated to indemnify such party.
 
(f)   The Sponsor may not redeem or otherwise distribute or withdraw assets from
the Trading Fund for the purpose of eliminating or reducing assets available to
satisfy a claim for indemnification of the Trading Advisor pursuant to this
Agreement.  For the avoidance of doubt, the preceding sentence shall not be
construed as restricting the right of the Sponsor to make redemptions from the
Trading Fund for the purpose of satisfying redemption or withdrawal requests of
holders of Equity Interests.
 
(g)   The provisions of this Section 2 shall survive the termination of this
Agreement.
 
3.   Limits on Claims.
 
(a)   The Trading Advisor agrees that it will not take any of the following
actions against the Aspect Series, Aspect CS Series, RPM Series, AlphaMosaic
Series or the Platforms: (i) seek a decree or order by a court having
jurisdiction in the premises (A) for relief in respect of the Aspect Series,
Aspect CS Series, RPM Series, AlphaMosaic Series or the Platforms in an
involuntary case or proceeding under the Federal Bankruptcy Code or any other
federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging the Aspect Series, Aspect CS Series,
RPM Series, AlphaMosaic Series or the Platforms bankrupt or insolvent, or
seeking reorganization, rehabilitation, liquidation, arrangement, adjustment or
composition of or in respect of the Aspect Series, Aspect CS Series, RPM Series,
AlphaMosaic Series or the Platforms under the Federal Bankruptcy Code or any
other applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Aspect Series, Aspect CS Series, RPM Series, AlphaMosaic Series or the Platforms
or of any substantial part of any of their properties, or ordering the winding
up or liquidation of any of their affairs; (ii) seek a petition for relief,
reorganization or to take advantage of any law referred to in the preceding
clause; or (iii) file an involuntary petition for bankruptcy (collectively,
“Bankruptcy or Insolvency Action”).
 
(b)           In addition, the Trading Advisor agrees that for any obligations
due and owing to it by the Trading Fund, the Trading Advisor will look solely
and exclusively to the assets of the Trading Fund to satisfy its claims and will
not seek to attach or otherwise assert a claim against the assets of the Aspect
Series, the Aspect CS Series, the RPM Series, the AlphaMosaic Series, the
Platforms, the Sponsor or any of their affiliates, whether there is a Bankruptcy
or Insolvency Action taken or otherwise, except that (i) the Aspect Series and
the Trading Fund agree to be held jointly and severally liable for any
Management Fees or Performance Fees due on the Aspect Series’ interest in the
Trading Fund, (ii) the Trading Fund and the Aspect CS Series agree to be held
jointly and severally liable for any Management Fees or Performance Fees due on
the Aspect CS Series’ interest in the Trading Fund, and (iii) the Sponsor, the
AlphaMosaic Series, the RPM Series and the Trading Fund agree to be held jointly
and severally liable for any Management Fees or Performance Fees due on the
AlphaMosaic Series’ interest in the Trading Fund.  For the avoidance of doubt,
the Aspect CS Series, the RPM Series, the AlphaMosaic Series and the Aspect
Series shall in no way be liable for Management Fees or Performance Fees due on
the any of the other’s interests in the Trading Fund.  The parties agree that
this provision will survive the termination of this Agreement, whether
terminated in a Bankruptcy or Insolvency Action or otherwise.
 
(c)           The obligations of the Trading Fund, the Aspect Series, the Aspect
CS Series, the RPM Series, the AlphaMosaic Series, and/or the Sponsor set forth
herein are not binding upon any of the Members of the Aspect CS Series, the
Aspect Series, the RPM Series or the AlphaMosaic Series individually but are
binding only upon the assets and property of the Trading Fund, the Aspect
Series, the
 
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
Aspect CS Series, the RPM Series, and the AlphaMosaic Series (which liabilities
may be joint and several as set forth in Section 3(b) above) and no resort shall
be had to the Members’ personal property for the satisfaction of any obligation
or claim hereunder.  In addition, no resort shall be had to the assets of the
Aspect Series, the Aspect CS Series or the AlphaMosaic Series, except with
regard to Management Fees and Performance Fees as described in Section 3(b), for
the satisfaction of any obligation or claim hereunder. Subject to Appendix A,
for the avoidance of doubt, the parties hereto acknowledge and agree that the
Platforms are organized in series pursuant to Section 18-215(b) of the Delaware
Limited Liability Company Act.  As such, the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to each
Series shall be enforceable against the assets of such Series only, and not
against the assets of the Platforms generally or the assets of any other Series.
 
4.   Trading Advisor’s Closing Obligations.
 
If requested by the Sponsor, on or prior to each closing date during the
continuous offering of the Aspect Series, Aspect CS Series and/or RPM Series
(each a “Closing Date”), the Trading Advisor shall deliver or cause to be
delivered, at the expense of the Trading Advisor, to the Selling Agents (as
defined in the Memorandum, “Selling Agents”), the Series, the Trading Fund and
the Sponsor, the reports, certificates and documents described below addressed
to them and, except as may be set forth below, dated as of the Closing Date.
 
(a)   a report from the Trading Advisor which shall present, for the period from
the date after the last day covered by the Trading Advisor’s performance
information as set forth in the Part Two:  Series Information of the Memorandum
to the latest practicable month–end before the Closing Date, figures which shall
show the actual past performance of the Program (or, if such actual past
performance information is unavailable, then the estimated past performance) for
such period as well as any pro forma performance information for such period
reasonably requested by the Sponsor, and which shall certify that, to the best
of its knowledge, such figures are complete and accurate in all material
respects;
 
(b)   a certificate of the Trading Advisor in the form proposed prior to the
Closing Date by counsel to the Sponsor, with such changes in such form as are
proposed by the Trading Advisor or its counsel and are acceptable to the Sponsor
and its counsel so as to make such form mutually acceptable to the Sponsor, the
Trading Advisor and their respective counsel, to the effect that:
 
       (1)   the representations and warranties of the Trading Advisor contained
in this Agreement are true and correct in all material respects on the date of
the certificate as though made on such date;
 
       (2)   nothing has come to the Trading Advisor’s attention which would
cause the Trading Advisor to believe that, at any time from: (A) the time the
forms required to register the Units under the Securities Exchange Act of 1934,
as amended (such forms, collectively, the “Form 10”), initially became effective
to (B) the Closing Date, the Form 10, as amended from time to time, or the
Memorandum, as supplemented or amended from time to time, with respect to the
Trading Advisor Parties, or with respect to the Program or performance
information, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; and
 
       (3)   the Trading Advisor has performed all covenants and agreements
herein contained to be performed on its part at or prior to the Closing Date.
 
 
 
-7-

--------------------------------------------------------------------------------

 
5.   Independent Contractor Status.
 
The Trading Advisor shall for all purposes herein be deemed to be an independent
contractor with respect to the Sponsor and the Trading Fund, and shall, unless
otherwise expressly authorized, have no authority to act for or to represent the
Trading Fund, the Sponsor, any other commodity trading advisor of the Platforms
or the Selling Agents in any way or otherwise be deemed to be a general agent,
joint venturer or partner of the Trading Fund, the Sponsor, any other commodity
trading advisor of the Platforms or the Selling Agents, or in any way be
responsible for the acts or omissions of the Trading Fund, the Sponsor, any
other commodity trading advisor of the Platforms or the Selling Agents as long
as it is acting independently of such persons.
 
6.   Confidentiality.
 
(a)   The Sponsor acknowledges that the Confidential Information (as defined
below) is the confidential property of the Trading Advisor.  The term
“Confidential Information” shall include (i) any non-public information
concerning the Trading Advisor and its operations, personnel, processes and any
other aspect of its business, which may be acquired by the Sponsor, including,
but not limited to, the Program and/or the Trading Advisor’s trading programs
generally, its systems, methodologies, trading techniques, research, strategies,
models and other commercial information; (ii) any of the trading positions of
the Trading Fund or any other account or fund managed by the Trading Advisor;
and (iii) any notes, analyses, compilations, studies or other documents or
records prepared by the Sponsor based on any of the information described under
(i) – (iii) above. For the avoidance of doubt, nothing in this Agreement shall
require the Trading Advisor to disclose the confidential or proprietary details
of the Program and/or the Trading Advisor’s trading programs generally, its
systems, methodologies, trading techniques, research, strategies, models and
other commercial information, except only to the extent that such disclosure may
be legally compelled under applicable law or may be required under Section
12(d).
 
(b)   The Sponsor further agrees that it will keep confidential and will not
disclose Confidential Information to any third party (including any Members) or
to its own employees except employees on a “need to know” basis and as, and to
the extent that, it may be determined by the Sponsor to be expressly required
by: (i) any law or statute; (ii) governmental, regulatory or self-regulatory
agency or organization, rule, regulation or order; (iii) the request of any
governmental, regulatory or self-regulatory agency or organization; (iv) valid
legal process; or (v) as otherwise authorized by the Trading Advisor from time
to time.  Notwithstanding anything to the contrary in this Section 6, the
Sponsor may disclose position level transparency to RPM Risk & Portfolio
Management Aktiebolag upon execution by RPM Risk & Portfolio Management
Aktiebolag and Spectrum Global Fund Administration of a confidentiality
agreement in a form acceptable to the Trading Advisor.
 
(c)   The Trading Fund and the Sponsor further agree that they shall not copy,
disclose, misuse, misappropriate or reverse engineer or otherwise appropriate or
make use of in any manner the investment and trading strategies, systems,
algorithms, models, techniques, methods, policies, programs and analyses
previously, currently or hereafter used by the Trading Advisor in the conduct of
its business including all data, details, components, specifications, codes,
formulae, know-how (technical or otherwise), electronic data processing systems,
computer software programs and computer hardware systems relating to the
foregoing, and all embodiments, articulations, applications, expressions and
reproductions of any of the foregoing including, without limitation, documents,
notes, print-outs, work papers, charts, diskettes, tapes and manuals.  For the
avoidance of doubt, all performance information relating to the Program, the
Trading Fund, the Aspect Series, the Aspect CS Series, the AlphaMosaic Series
and the Platform that is provided on an intra-month basis, and all exposure
reports, shall be deemed confidential information and not distributed to Members
or any other party, except as otherwise indicated in clauses (b)(i) through (v)
above.
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
(d)   The Sponsor acknowledges and agrees that the Trading Advisor would not
have an adequate remedy at law and would be irreparably harmed in the event that
any of the provisions of this Section 6 were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed that
the Trading Advisor shall be entitled to equitable and injunctive relief, on an
emergency, temporary, preliminary and/or permanent basis, to prevent any such
breach or the continuation thereof, without first being required to post any
bond or show actual damages, in addition to any other remedy to which the
Trading Advisor may be entitled at law or in equity. It is further understood
and agreed that no failure to or delay in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise of any right, power or privilege.  If any action is initiated
to enforce the provisions hereof, the prevailing party shall be entitled to
reimbursement of all costs and expenses, including reasonable counsel fees,
incurred by it in connection therewith.
 
7.   Clearing Broker; Executing Broker.
 
(a)   All Futures Interest trades, including foreign exchange trades, for the
accounts of the Trading Fund shall be cleared through such commodity clearing
broker or brokers as the Sponsor directs.  The Trading Fund will clear Futures
Interest trades through Credit Suisse Securities (USA) LLC (“Credit Suisse
Securities” or the “Clearing Broker”).
 
(b)   All foreign exchange trades for the accounts of the Trading Fund shall be
executed through such commodity broker or brokers and banks (or other forward
dealers) as the Trading Advisor may consider necessary or appropriate in its
reasonable discretion and which are pre-approved by the Sponsor, which approval
shall not be unreasonably withheld.
 
(c)   All Futures Interest trades, other than foreign exchange trades, for the
accounts of the Trading Fund shall be executed through such commodity broker or
brokers and banks (the “Executing Brokers”) as the Trading Advisor may consider
necessary or appropriate in its reasonable discretion if such broker(s) agree to
“give up” all transactions to the Clearing Broker for clearance subject to
Section 1(a)(iii).  If the Trading Fund is not a signatory to the resulting
give-up agreements pursuant to Section 1(a)(iii), the Trading Advisor shall
notify the Sponsor and the Trading Fund from time to time in writing of the
Executing Brokers selected by the Trading Advisor.
 
 (d)           The Sponsor has retained UBS Financial Services Inc. as a selling
agent for the Aspect Series and has retained Credit Suisse Securities as a
selling agent for the Aspect CS Series; provided however that the Sponsor shall
obtain the Trading Advisor’s prior written consent prior to appointing any other
selling agents for the Aspect Series or the Aspect CS Series.
 
8.   Brokerage Confirmations and Reports.
 
The Sponsor will instruct the Clearing Broker to furnish the Trading Advisor
with copies of all trade confirmations, daily equity runs and monthly trading
statements relating to the Trading Fund.  The Trading Advisor will maintain
records and will monitor all open positions relating thereto; provided, however,
that the Trading Advisor shall not be responsible for any errors by the Clearing
Broker or any other brokers appointed pursuant to Section 7 as long as the
Trading Advisor’s actions or omissions, if any, relating to such error are
consistent with the standard set forth in Section 2(a).  The Sponsor will also
furnish the Trading Advisor with a copy of the form of all reports, including
but not limited to, monthly, quarterly and annual reports, sent to the Members,
and copies of all reports filed with the Securities and Exchange Commission, the
CFTC or the NFA.  The Trading Advisor shall, at the Sponsor’s request, make a
good faith effort to provide the Sponsor with copies of all trade confirmations,
daily equity runs, monthly trading reports or other reports sent to the Trading
Advisor by the Clearing Broker regarding the
 
 
 
 
 
-9-

--------------------------------------------------------------------------------

 
Trading Fund, provided that such confirmations and reports are actually in the
Trading Advisor’s possession or control, as the Sponsor deems appropriate and in
circumstances where the Sponsor cannot obtain copies of these confirmations and
reports on its own behalf.  Upon request, the Sponsor will provide the Trading
Advisor with accurate information with respect to the Trading Fund.
 
9.   Fees.
 
(a)   In consideration of and in compensation for the performance of the Trading
Advisor’s services under this Agreement, the Trading Advisor shall receive from
the Trading Fund a management fee (the “Management Fee”) and a performance fee
(the “Performance Fee”) as set forth in the “Appendix A — Fee Schedule” hereto,
except that in the case of any Management Fees or Performance Fees payable in
respect of the AlphaMosaic Series’ investment in the Trading Fund, such portion
of the Management Fee and Performance Fee shall be paid by the Sponsor, rather
than by the Trading Fund.
 
(b)   Management Fees and Performance Fees (including, if applicable, any United
Kingdom value added tax or any analogous taxation thereon) shall be paid within
twenty Business Days following the end of the period for which they are payable,
unless the Sponsor is unable to value a material portion of the Trading Fund’s
positions, in which case the Management Fees and Performance Fees will be paid
as soon as reasonably possible after such positions have been valued.  For the
avoidance of doubt, all fees and expenses payable under this Agreement shall be
stated exclusive of any United Kingdom value added tax or any analogous taxation
payable or chargeable thereon and, if applicable, the Trading Fund or the
Sponsor, in the case of the AlphaMosaic Series, shall pay to the Trading Advisor
an amount equal to any United Kingdom value added tax or any analogous taxation
so chargeable against production by the Trading Advisor of an appropriate tax
invoice addressed to the Trading Fund or the Sponsor, as the case may be.  If a
Performance Fee shall have been paid by the Trading Fund or the Sponsor to the
Trading Advisor in respect of any calendar quarter and the Trading Advisor shall
incur subsequent losses in trading on behalf of the Trading Fund, the Trading
Advisor shall nevertheless be entitled to retain amounts previously paid to it
in respect of New Net Trading Profits (as defined in Appendix A).
 
(c)   The Trading Advisor will be provided by the Sponsor with the data used by
the Sponsor to compute the foregoing fees within twenty Business Days of the end
of the relevant period.
 
(d)   For purposes of allocating fees hereunder, the Trading Fund shall issue a
separate series of shares with respect to, or otherwise separately account for,
the Aspect Series, the Aspect CS Series and the AlphaMosaic Series.  Additional
series may be issued to new investors with the prior written consent of the
Trading Advisor.
 
10.   Term and Termination; Removal of the Sponsor.
 
(a)   This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to sections (b), (c), (e) or (f) of this Section 10, shall
continue in effect until the close of business on March 31, 2011 (the “Initial
Term”).  After the expiration of the Initial Term, unless sooner terminated,
this Agreement shall be renewed automatically on the same terms and conditions
set forth herein for successive additional one-year terms, each of which shall
commence on the first day of the month subsequent to the conclusion of the
then-current term.  Notice of any such termination shall require thirty (30)
days’ prior written notice.
 
(b)   This Agreement may be terminated at any time at the election of the
Sponsor in its sole discretion upon at least one Business Day’s prior written
notice to the Trading Advisor.  The Sponsor will use its reasonable best efforts
to cause any termination to occur as of a month-end.
 
 
 
 
-10-

--------------------------------------------------------------------------------

 
(c)   The Trading Advisor shall have the right to terminate this Agreement at
any time upon ten (10) days’ written notice to the Trading Fund and the Sponsor
in the event (i) of the receipt by the Trading Advisor of an opinion of
independent counsel satisfactory to the Trading Advisor and the Trading Fund
that by reason of the Trading Advisor’s activities with respect to the Trading
Fund, it is required to register as an investment adviser under the Investment
Advisers Act of 1940, as amended, or under the laws of any state and it is not
so registered; (ii) that the registration of the Sponsor as a commodity pool
operator under the CEA, or its NFA membership in such capacity, is revoked,
suspended, terminated or not renewed; (iii) the Sponsor imposes additional
trading limitation(s) pursuant to Section 1 of this Agreement which the Trading
Advisor does not agree to follow in its management of the Trading Fund, or the
Sponsor overrides trading instructions of the Trading Advisor or does not
consent to a material change to the Program requested by the Trading Advisor;
(iv) the Sponsor elects (pursuant to Section 1 of this Agreement) to have the
Trading Advisor use a different program in the Trading Advisor’s management of
the Trading Fund’s assets from that which the Trading Advisor is then using to
manage such assets and the Trading Advisor objects to using such different
program; (v) there is an unauthorized assignment of this Agreement by the
Trading Fund or the Sponsor; (vi) there is a material breach of this Agreement
by the Trading Fund and/or the Sponsor after giving written notice to the
Sponsor which identifies such breach and such material breach has not been cured
within ten Business Days following receipt of such notice by the Sponsor; or
(vii) other good cause is shown and the written consent of the Sponsor is
obtained (which shall not be unreasonably withheld or delayed).  In the event
that the Trading Advisor terminates the Agreement in accordance with this clause
10(c), the Trading Advisor shall use reasonable endeavors to liquidate the
assets of the Account in an orderly and mutually agreed upon fashion given the
market conditions at the time and the nature of the positions held in the
Account with due regard for the best interests of the Trading Fund.
 
(d)   Notwithstanding any other provisions to the contrary, the Trading Advisor
or the Trading Fund may terminate this Agreement upon thirty (30) days’ prior
written notice.  In the event that the Trading Advisor terminates the Agreement
in accordance with this clause 10(d), the Trading Advisor shall use reasonable
endeavors to liquidate the assets of the Account in an orderly and mutually
agreed upon fashion given the market conditions at the time and the nature of
the positions held in the Account with due regard for the best interests of the
Trading Fund.
 
(e)   In the event that this Agreement is terminated pursuant to this Section
10, the Trading Advisor shall be entitled to, and the Trading Fund or the
Sponsor (with respect to the AlphaMosaic Series) shall pay, the Management Fee
and the Performance Fee, if any, which shall be computed (i) with respect to the
Management Fee, on a pro rata basis, based upon the portion of the month for
which the Trading Advisor had such assets under management, and (ii) with
respect to the Performance Fee, if any, as if the effective date of termination
was the last day of the then current calendar quarter.  The rights of the
Trading Advisor to fees earned through the earlier to occur of the date of
expiration or termination shall survive this Agreement until satisfied.
 
(f)   This Agreement shall terminate:
 
 
(1)           immediately if the performance of this Agreement shall become
illegal under the laws of England; or
 
(2)           immediately if the Trading Advisor ceases to hold the appropriate
authorization under Part IV of the United Kingdom’s Financial Services and
Markets Act 2000 enabling the Trading Advisor to carry out its duties under this
Agreement; or
 
(3)           immediately in the event that the Trading Advisor, the Sponsor or
the Trading Fund has become insolvent, a valid and binding petition is presented
for the winding up of any of
 
 
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
them (other than a voluntary liquidation for the purpose of reconstruction or
amalgamation forthwith to be carried into effect) or seeks to enter into a
formal arrangement with its creditors.


(g)   Notwithstanding anything to the contrary (implied or explicit) in this
Agreement, a majority by the Units of the Aspect Series or the Aspect CS Series
can vote (in a meeting or by written consent) to remove the Sponsor with respect
to the Aspect Series or the Aspect CS Series, respectively, and replace the
Sponsor with a third party of their choice.  If the Sponsor is so removed for
either the Aspect Series or the Aspect CS Series, this Agreement with respect to
the Aspect Series and/or the Aspect CS Series (as the case may be) shall be
terminated; provided, however that Section 21 shall survive with respect to the
terminated Series.
 
11.   Trading Level; Liquidation of Positions.
 
The Sponsor may request a reduction or increase in the Trading Level (the
“Revised Requested Trading Level”).  The Trading Level is defined in Appendix A.
The Sponsor shall provide the Trading Advisor with such reasonable prior notice
as is practicable under the circumstances of such request and will endeavor to
provide at least one Business Day’s prior notice. Each such request shall be
given via email by the Sponsor to subscriptions@aspectcapital.com.  Upon receipt
of such written notice, the Trading Advisor shall take such steps as may be
reasonably necessary in the circumstances to implement the Revised Requested
Trading Level. Where the Revised Requested Trading Level represents a reduction
in the immediately preceding Trading Level or where this Agreement is terminated
pursuant to Section 10, the Trading Advisor shall liquidate positions held by
the Company to give effect to such reduction or termination as promptly as
practicable in light of prevailing market conditions. The Trading Fund and the
Sponsor hereby acknowledge that any such liquidation of positions in the
circumstances contemplated in this Section 11, or pursuant to the termination of
this Agreement further to Section 10, may reduce the value of such positions
relative to the amount that may have been realized if the same had remained
subject to the normal course of application of the Program, and that the Trading
Advisor shall have no liability for any such reduction in value if such
liquidation is made in a manner consistent with the standard set forth in
Section 2(a).
 
12.   Other Accounts of the Trading Advisor; Exclusivity.
 
(a)   The Trading Advisor shall be free to manage and trade accounts for other
investors (including other public and private commodity pools) during the term
of this Agreement and to use the same or other information and trading approach
utilized in the performance of services for the Trading Fund for such other
accounts so long as the Trading Advisor’s ability to carry out its obligations
and duties to the Trading Fund pursuant to this Agreement is not materially
impaired thereby.  In addition, the Trading Advisor Parties also will be
permitted to trade in Futures Interests using the Program or otherwise for their
own accounts, so long as the Trading Advisor’s ability to carry out its
obligations and duties to the Trading Fund pursuant to this Agreement is not
materially impaired thereby.  Neither the Trading Advisor nor the Trading
Advisor Parties shall be liable to account to the Sponsor or the Trading Fund
for any profit, commission or remuneration made or received from or by reason of
such transactions or any connected transactions and the Trading Advisor’s fees
shall not, unless otherwise provided, be abated thereby.
 
(b)   The Trading Fund and the Sponsor each agree that the Trading Advisor may
(but only in accordance with the rules set out in the Financial Services
Authority (“FSA”) Handbooks (the “FSA Rules”)) combine orders for the Trading
Fund with the Trading Advisor’s own orders or orders of any Trading Advisor
Party, or with the orders of any other client of the Trading Advisor and that
such
 
 
 
 
-12-

--------------------------------------------------------------------------------

 
combination of orders may, on some occasions, produce a more favorable price
and, on others, a less favorable price than that which the Trading Fund would
have obtained had the Trading Fund’s order been executed separately.
 
(c)   The Trading Advisor agrees, in its management of accounts other than the
account of the Trading Fund, that it will not knowingly or deliberately favor on
an overall basis any other account managed or controlled by it or any of the
Trading Advisor Parties (in whole or in part) over the Trading Fund.  The
preceding sentence shall not be interpreted to preclude (i) the Trading Advisor
from charging another client fees which differ from the fees to be paid to it
hereunder or otherwise establishing business terms for an account that are
different than (and superior to) the business terms of the Trading Fund or the
Series; (ii) the use of a different trading approach for another account,
including a trading approach that is more profitable and/or less volatile than
the Program; or (iii) an adjustment by the Trading Advisor in the implementation
of the Program which is undertaken by the Trading Advisor in good faith in order
to accommodate additional accounts.  The Trading Advisor, upon reasonable
request and receipt of adequate assurances of confidentiality, shall provide the
Sponsor with an explanation of the differences, if any, in performance between
the Trading Fund and any other similar account traded pursuant to the Program
for which the Trading Advisor acts as a commodity trading advisor (in whole or
in part).
 
(d)   Upon the reasonable request of, and upon reasonable notice of not less
than three Business Days from, the Sponsor, the Trading Advisor shall permit the
Sponsor to review at the Trading Advisor’s offices during normal business hours
such trading records as it reasonably may request for the purpose of confirming
that the Trading Fund has been treated equitably on an overall basis with
respect to advice rendered during the term of this Agreement by the Trading
Advisor in relation to other accounts managed by the Trading Advisor pursuant to
the Program (for the avoidance of doubt, the parties acknowledge that the
Sponsor may inspect, subject to such restrictions as the Trading Advisor may
reasonably deem necessary or advisable so as to preserve the confidentiality of
proprietary information and the identity of its clients:  (i) such trading
records of the accounts managed by the Trading Advisor pursuant to the Program
and (ii) certain performance information of other accounts traded pursuant to
the Program, during normal business hours as the Sponsor reasonably may request;
in each case provided, however, that the Trading Advisor shall not be required
by the foregoing to reveal any information the disclosure of which would cause
the Trading Advisor to breach any other contractual confidentiality obligations
to which the Trading Advisor is subject).  The Trading Advisor may, in its
discretion, withhold from any such report or inspection the identity of the
client for whom any such account is maintained, and in any event the Sponsor
shall keep confidential all such information obtained by it from the Trading
Advisor.
 
13.   Speculative Position Limits.
 
If, at any time during the term of this Agreement, it appears to the Trading
Advisor that it may be required to aggregate the Trading Fund’s positions with
the positions of any other accounts the Trading Advisor or any other Trading
Advisor Party owns or controls for purposes of applying the speculative position
limits of the CFTC, any exchange, self-regulatory body or governmental
authority, the Trading Advisor will notify the Sponsor as promptly as reasonably
practicable under the circumstances if the Trading Fund’s positions under the
Trading Advisor’s management are included in an aggregate amount which equals or
exceeds the applicable speculative limit.  The Trading Advisor agrees that, if
its trading recommendations pursuant to the Program are altered because of the
potential application of speculative position limits, the Trading Advisor will
modify its trading instructions to the Trading Fund and its other accounts in a
good faith effort to achieve an equitable treatment of all accounts (for the
avoidance of doubt, the Trading Advisor will liquidate Futures Interest
positions and/or limit the taking of new positions in all accounts it manages,
including the Trading Fund, as nearly as possible in proportion to the assets
available for trading of the respective accounts to the extent necessary to
comply with applicable
 
 
 
 
-13-

--------------------------------------------------------------------------------

 
speculative position limits).  The Trading Advisor presently believes that the
Program can be implemented for the benefit of the Trading Fund notwithstanding
the possibility that, from time to time, speculative position limits may become
applicable.
 
14.   The Trading Advisor’s Representations and Warranties.
 
The Trading Advisor represents and warrants to the Sponsor and the Trading Fund
that:
 
(a)   All references to the Trading Advisor, its principals and the Program in
the Memorandum are complete and accurate in all material respects as of the date
of such Memorandum and the Memorandum does not contain any untrue statement of a
material fact regarding the Trading Advisor, its principals or the Program or
omit to state a material fact regarding the Trading Advisor, its principals or
the Program which is necessary to make the statements therein not misleading.
 
(b)   The information with respect to the Trading Advisor set forth in the
actual performance tables in the Memorandum complies in all material respects
with the CFTC rules.  The Disclosure Document complies in all material respects
with the applicable regulations promulgated under the CEA by the CFTC and the
NFA Rules.
 
(c)   The Trading Advisor is duly registered under the CEA as a commodity
trading advisor, is a member of the NFA in such capacity, is in compliance with
such other registration and licensing requirements as shall be necessary to
enable it to perform its obligations hereunder and agrees to maintain and renew
such registrations and licenses during the term of this Agreement.
 
(d)   The Trading Advisor has complied, and will continue to comply, in all
material respects with all laws, statutes, rules, regulations and orders having
application to its business, properties and assets, the violation of which might
reasonably be expected, in the Trading Advisor’s best knowledge and belief, to
materially and adversely affect its ability to comply with and perform its
obligations under this Agreement.  As of the date hereof, there are no
threatened, pending or completed actions, arbitrations, claims, demands,
disputes, lawsuits or other proceedings, notices of investigation or
investigations pending or, to the best knowledge and belief of the Trading
Advisor, threatened against any Trading Advisor Party regarding noncompliance
with any applicable laws, statutes, rules, regulations or orders, or at law or
in equity, or before or by any court, any foreign, federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any governmental, regulatory or self-regulatory agency,
organization, exchange or other body, in each case in which an adverse decision
might reasonably be expected, in the Trading Advisor’s best knowledge and
belief, to materially and adversely affect its ability to comply with or perform
its obligations under this Agreement or result in a material adverse change in
the condition, financial or otherwise, business or prospects of the Trading
Advisor.
 
(e)   The Trading Advisor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation and has full power
and authority to enter into this Agreement and to provide the services required
of it hereunder.  The Trading Advisor is qualified to conduct business and is in
good standing in every jurisdiction in which the nature or conduct of its
business requires such qualification and the failure to qualify might reasonably
be expected to have a materially adverse effect on its ability to comply with or
perform its obligations under this Agreement (it being understood that any
decision as to the jurisdiction or jurisdictions in which the Trading Advisor
shall conduct its business is within the sole discretion of the Trading
Advisor).
 
(f)   The execution and delivery of this Agreement and the incurrence and
performance of the obligations contemplated in this Agreement by the Trading
Advisor will not conflict with, violate, breach
 
 
 
 
-14-

--------------------------------------------------------------------------------

 
or constitute a default under any term or provision of its certificate of
incorporation, by-laws or other charter or governing documents, or any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Trading Advisor is a party, or by which it is bound, or
to which any of the property or assets of the Trading Advisor is subject, or any
laws, statutes, rules, regulations, orders or other legal requirement applicable
to the Trading Advisor or to the property or assets of the Trading Advisor of
any court or any regulatory authority having jurisdiction over the Trading
Advisor.
 
(g)   This Agreement has been duly and validly authorized, executed and
delivered by the Trading Advisor and is a valid and binding agreement of the
Trading Advisor enforceable in accordance with its terms.
 
(h)   At any time during the term of this Agreement that a disclosure document
relating to any Equity Interests is required to be delivered in connection with
the offer and sale thereof, the Trading Advisor agrees upon the request of the
Sponsor to provide the Sponsor with such information as shall be necessary so
that, as to the Trading Advisor Parties, such disclosure document is complete
and accurate in all material respects.
 
(i)   The Trading Advisor is not bankrupt or insolvent.
 
(j)   The Trading Advisor will use its reasonable best efforts to implement a
fair and consistent allocation policy which seeks to ensure that all clients are
treated equitably and positions allocated as nearly as possible in proportion to
the assets available for trading of the accounts managed or controlled by it.
 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and shall survive the
termination of this Agreement with respect to any matter arising while this
Agreement was in effect.  The Trading Advisor hereby agrees that as of the date
of this Agreement it is, and during its term shall be, in compliance with its
representations, warranties and covenants herein contained.  In addition, if at
any time any event occurs which would make such representations, warranties or
covenants not true, the Trading Advisor will promptly notify the other parties
of such facts in the manner provided below.  All representations, warranties and
covenants herein contained shall inure to the benefit of the party to whom it is
addressed and its respective heirs, executors, administrators, legal
representatives, successors and permitted assigns.
 
15.   The Sponsor’s Representations and Warranties.
 
The Sponsor represents and warrants to the Trading Advisor for itself and the
Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic Series and RPM Series
that:
 
(a)   The Memorandum and marketing materials relating to the Equity Interests as
supplemented and amended from time to time are complete and accurate in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact which is necessary to make the statements therein
not misleading, except that the foregoing representation does not apply to any
statement or omission concerning any Trading Advisor Party in the Memorandum,
made in reliance upon, and in conformity with, information furnished to the
Sponsor by or on behalf of any Trading Advisor Party expressly for use in the
Memorandum.
 
(b)   The Sponsor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full power and authority to perform its obligations under this Agreement.  The
Sponsor will be qualified to conduct business and will be in good standing in
every jurisdiction in which the nature or conduct of its business requires such
qualification
 
 
 
 
-15-

--------------------------------------------------------------------------------

 
and the failure to qualify might reasonably be expected to have a materially
adverse effect on its ability to comply with or perform its obligations under
this Agreement (it being understood that any decision as to the jurisdiction or
jurisdictions in which the Sponsor shall conduct its business is within the sole
discretion of the Sponsor).
 
(c)   The Sponsor, Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic
Series and RPM Series have the capacity and authority to enter into this
Agreement.
 
(d)   This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Sponsor, Trading Fund, Aspect Series, Aspect CS
Series, AlphaMosaic Series and RPM Series and is a valid and binding agreement
of the Sponsor, Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic
Series and RPM Series enforceable in accordance with its terms.
 
(e)   The execution and delivery of this Agreement and the incurrence and
performance of the obligations contemplated in this Agreement by the Sponsor,
Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic Series and RPM Series
respectively, will not conflict with, violate, breach or constitute a default
under any term or provision of the certificates of incorporation, by-laws or
other charter or governing documents of the Sponsor, Trading Fund, Aspect
Series, Aspect CS Series, AlphaMosaic Series and RPM Series, or any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Sponsor, Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic
Series or RPM Series is a party, or by which either the Sponsor, Trading Fund,
Aspect Series, Aspect CS Series, AlphaMosaic Series or RPM Series is bound, or
to which any of the property or assets of the Sponsor, Trading Fund, Aspect
Series, Aspect CS Series, AlphaMosaic Series or RPM Series, as the case may be,
is subject, or any law, statute, rule, regulation, order or other legal
requirement applicable to the Sponsor, Trading Fund, Aspect Series, Aspect CS
Series, AlphaMosaic Series or RPM Series or to the property or assets of the
Sponsor, Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic Series or
RPM Series of any court or any regulatory authority having jurisdiction over the
Sponsor, Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic Series or
RPM Series.
 
(f)   The Sponsor is registered as a commodity pool operator and is a member of
the NFA, and it will maintain and renew such registration and membership during
the term of this Agreement.
 
(g)   The Trading Fund is a company organized and validly existing under the
laws of the Cayman Islands and has full power and authority to enter into this
Agreement and to perform its obligations under this Agreement.  The Aspect
Series, the Aspect CS Series, the AlphaMosaic Series and the RPM Series are
validly existing series of AlphaMetrix Managed Futures LLC, AlphaMetrix Managed
Futures II LLC, AlphaMosaic (US) LLC and AlphaMetrix Managed Futures IV LLC,
respectively, each of which, is a limited liability company organized and
validly existing under the laws of the State of Delaware, respectively, and the
Aspect Series, the Aspect CS Series, the AlphaMosaic Series and the RPM Series
each has full power and authority to enter into this Agreement and to perform
its obligations under this Agreement. The Trading Fund, Aspect Series, Aspect CS
Series, AlphaMosaic Series and the RPM Series will be qualified to conduct
business and will be in good standing in every jurisdiction in which the nature
or conduct of their business requires such qualification and the failure to
qualify might reasonably be expected to have a materially adverse effect on
their ability to comply with or perform their obligations under this Agreement
(it being understood that any decision as to the jurisdiction or jurisdictions
in which the Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic Series
and the RPM Series shall conduct its business is within the sole discretion of
the Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic Series and the
RPM Series, respectively).
 
(h)   The Sponsor, Trading Fund, Aspect Series, the Aspect CS Series, the
AlphaMosaic Series and the RPM Series have each complied, and will continue to
comply in all material respects with all
 
 
 
 
-16-

--------------------------------------------------------------------------------

 
laws, statutes, rules, regulations and orders having application to its
business, properties and assets, the violation of which might reasonably be
expected, in the Sponsor’s or the Trading Fund’s, Aspect Series’, Aspect CS
Series’, AlphaMosaic Series’ or the RPM Series’ best knowledge and belief, to
materially and adversely affect its ability to comply with and perform its
obligations under this Agreement and in connection with the offering of any
Equity Interests.  As of the date hereof, there are no threatened, pending or
completed actions, arbitrations, claims, demands, disputes, lawsuits or other
proceedings, notices of investigation or investigations pending or, to the best
knowledge and belief of the Sponsor, Trading Fund, Aspect Series,  Aspect CS
Series, AlphaMosaic Series or the RPM Series threatened against the Sponsor,
Trading Fund, Aspect Series, Aspect CS Series, AlphaMosaic Series or the RPM
Series, as the case may be, regarding noncompliance with any applicable laws,
statutes, rules, regulations or orders, or at law or in equity, or before or by
any court, any foreign, federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, or any
governmental, regulatory or self-regulatory agency, organization, exchange or
other body, in which an adverse decision might reasonably be expected, in the
Sponsor’s or the Trading Fund’s, Aspect Series’, Aspect CS Series’, AlphaMosaic
Series’ or the RPM Series’ best knowledge and belief, to materially and
adversely affect its ability to comply with or perform its obligations under
this Agreement or result in a material adverse change in the condition,
financial or otherwise, business or prospects of the Sponsor, Trading Fund,
Aspect Series, Aspect CS Series, AlphaMosaic Series or the RPM Series.
 
(i)   None of the Sponsor, the Trading Fund, the Aspect Series, the Aspect CS
Series, the AlphaMosaic Series or the RPM Series is bankrupt or insolvent.
 
(j)   Each of the Sponsor, Trading Fund, Aspect Series, Aspect CS Series,
AlphaMosaic Series and the RPM Series has read and understood the Disclosure
Document (including the Risk Disclosure Statement contained therein) and is
aware of the risks inherent in the Program (including, without limitation, the
risks inherent in trading in the Futures Interests envisaged by the Program).
 
(k)   The Trading Fund shall be exclusively owned by the Aspect Series, the
Aspect CS Series and the AlphaMosaic Series. The AlphaMosaic Series shall be
exclusively owned by the RPM Series. Additional entities may invest in the
Trading Fund or the AlphaMosaic Series with the prior written consent of the
Trading Advisor.  For the avoidance of doubt, the AlphaMosaic Series shall not
be offered to investors as part of the AlphaMosaic (US) LLC platform but used
solely to facilitate investments by the RPM Series.
 
(l)   Subject to the other provisions contained herein, the Sponsor shall
provide the Trading Advisor with advance written notice of at least one week
regarding any structural changes to the Trading Fund, the Aspect Series, the
Aspect CS Series, the AlphaMosaic Series or the RPM Series.  The parties agree
that any such restructuring shall not have any adverse affect on the Trading
Advisor or its ability to provide investment management services to the Trading
Fund.
 
(m)   The Sponsor is able to successfully permit disclosure of the trading
positions of the Trading Fund with respect to the AlphaMosaic Series solely to
RPM Risk & Portfolio Management Aktiebolag and prohibit the disclosure of the
trading positions of the Trading Fund with respect to the AlphaMosaic Series to
any investor in the RPM Series or the AlphaMosaic (US) LLC “platform.”
 
(n)   The Trading Fund is not a “benefit plan investor” (as defined below) and
the Trading Fund and Sponsor agree to notify the Trading Advisor immediately if
the Trading Fund becomes a benefit plan investor.  As used herein, “benefit plan
investor” means (a) any “employee benefit plan” as defined in, and subject to
the fiduciary responsibility provisions of, the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (b) any “plan” as defined in and
subject to Section 4975 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), and (c) any entity deemed for any
 
 
 
 
-17-

--------------------------------------------------------------------------------

 
purpose of ERISA or Section 4975 of the Code to hold "plan assets" of any such
employee benefit plan or plan due to investments made in such entity by already
described benefit plan investors (as determined under Section 3(42) of ERISA).
 
(o)   The Trading Fund is a “qualified eligible person” as that term is defined
in CFTC Regulation 4.7.
 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and shall survive the
termination of this Agreement with respect to any matter arising while this
Agreement was in effect.  The Sponsor, Trading Fund, Aspect Series, Aspect CS
Series, AlphaMosaic Series and the RPM Series hereby each agree that as of the
date of this Agreement each of them is, and during its term shall be, in
compliance with its respective representations, warranties and covenants herein
contained.  In addition, if at any time any event occurs which would make such
representations, warranties or covenants not true, the Sponsor, Trading Fund,
Aspect Series, Aspect CS Series, AlphaMosaic Series and the RPM Series will each
promptly notify the other parties of such facts in the manner provided
below.  All representations, warranties and covenants herein contained shall
inure to the benefit of the party to whom it is addressed and its respective
heirs, executors, administrators, legal representatives, successors and
permitted assigns.
 
16.   Assignment.
 
This Agreement may not be assigned by any of the parties hereto without the
express prior written consent of the other parties hereto.  Notwithstanding the
above, the Sponsor and the Trading Advisor may assign its respective interest in
this Agreement (a) to an affiliate of the Sponsor or the Trading Advisor, as the
case may be, upon notice only (which need not be prior notice) to the other
parties hereto, or (b) in connection with the sale or transfer of all or a
material portion of the Sponsor’s or the Trading Advisor’s respective equity or
assets.
 
17.   Successors.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and permitted assigns of each of them, and no other
person (except as otherwise provided herein) shall have any right or obligation
under this Agreement.  The terms “successors” and “assigns” shall not include
any Members.
 
18.   Amendment or Modification or Waiver; Amendment and Restatement.
 
This Agreement may not be amended or modified, nor may any of its provisions be
waived, except upon the prior written consent of the parties hereto.  This
Agreement amends and restates the Amended Agreement in its entirety.
 
 
 
 
-18-

--------------------------------------------------------------------------------

 
19.   Notices.
 
Except as otherwise provided herein, all notices required to be delivered under
this Agreement shall be effective only if in writing and shall be deemed given
by the party required to provide notice when received by the party to whom
notice is required to be given and shall be delivered personally or by
registered mail, postage prepaid, return receipt requested, or by facsimile or
email, as follows (or to such other address as the party entitled to notice
shall hereafter designate by written notice to the other parties):
 
If to the Sponsor:

ALPHAMETRIX, LLC
181 West Madison
34th Floor
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini@alphametrix.com
If to the Trading Fund:

ALPHAMETRIX ASPECT FUND – MT001
c/o AlphaMetrix, LLC
181 West Madison
34th Floor
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini@alphametrix.com

 
If to the Aspect Series:

ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES)
c/o AlphaMetrix, LLC
181 West Madison
34th Floor
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini@alphametrix.com
If to the Aspect CS Series:

ALPHAMETRIX MANAGED FUTURES II LLC (ASPECT CS SERIES)
c/o AlphaMetrix, LLC
181 West Madison
34th Floor
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini @alphametrix.com

 
 
 
 
-19-

--------------------------------------------------------------------------------

 

 
If to the Trading Advisor:

ASPECT CAPITAL LIMITED
Nations House
103 Wigmore Street
London, W1U 1QS
England
Attn:  Legal Department
Facsimile:  +44 (20) 7170-9680
Email: legal@aspectcapital.com
and, with respect to notices pursuant to Section 11:
subscriptions@aspectcapital.com
 
If to the RPM Series:

ALPHAMETRIX MANAGED FUTURES IV LLC (RPM MANAGER SELECT USD SERIES)
c/o AlphaMetrix, LLC
181 West Madison
34th Floor
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini@alphametrix.com
If to the AlphaMosaic Series:

ALPHAMOSAIC (US) LLC – CELL NO. 1
c/o AlphaMetrix, LLC
181 West Madison
34th Floor
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini@alphametrix.com



20.   Governing Law.
 
Each party agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles, and all parties consent to the exclusive jurisdiction of the
federal courts located in Chicago, Illinois, U.S.A.
 
21.   Survival.
 
All representations, warranties and covenants in this Agreement, or contained in
certificates required to be delivered hereunder shall survive the termination of
this Agreement, with respect to any matter arising while this Agreement was in
effect.  In addition, the provisions of Sections 2, 3, 6, 20, 21, 23 and the
obligations to make any payments relating to Management Fees and Performance
Fees incurred or accrued prior to the date of termination and to settle accounts
shall survive the termination of this Agreement for any reason.
 
Furthermore, all representations, warranties and covenants hereunder shall inure
to the benefit of each of the parties to this Agreement and their respective
successors and permitted assigns.
 
22.   Disclosure Document Modifications.
 
The Trading Advisor shall promptly furnish the Sponsor with a copy of all
modifications to the Disclosure Document when available for distribution.  Upon
receipt of any modified Disclosure Document by the Sponsor, the Sponsor will
provide the Trading Advisor with an acknowledgement of receipt thereof.
 
 
 
 
-20-

--------------------------------------------------------------------------------

 
23.   Promotional Literature.
 
(a)   Each party agrees that prior to using any promotional literature
(including but not limited to pitchbooks, summary sheets or databases) in which
reference to the other parties hereto is made, they shall: (i) furnish a copy of
such information to each of the other parties for their consideration and
approval prior to the use of such information; (ii) provide such other parties
with a reasonable period within which to review and approve such promotional
literature, such approval not to be unreasonably withheld or delayed; and (iii)
will not make use of any promotional literature containing references to such
other parties to which such other parties object, except as otherwise required
by law or regulation.
 
(b)           The parties hereby agree that the Trading Advisor shall not be
responsible for compliance with applicable law for marketing pages relating to
the Aspect Series, the Aspect CS Series, the AlphaMosaic Series or the
Platforms; provided however that the Trading Advisor shall be responsible for
compliance with applicable law with respect to the accuracy of performance and
other information with respect to the Trading Advisor and its trading strategy
provided to the Sponsor by the Trading Advisor in writing for inclusion in such
marketing pages.
 
24.   No Waiver.
 
No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  Any waiver granted hereunder must be in writing and shall be valid only
in the specific instance in which given.
 
25.   No Liability of Members.
 
This Agreement has been made and executed by and on behalf of the Trading Fund,
the Aspect Series, the Aspect CS Series, the AlphaMosaic Series and the RPM
Series and the obligations of the Trading Fund, the Aspect Series, the Aspect CS
Series, the AlphaMosaic Series and the RPM Series and/or the Sponsor set forth
herein are not binding upon any of the Members individually, but rather, are
binding only upon the assets and property of the Trading Fund, the Aspect
Series, the Aspect CS Series, the AlphaMosaic Series and the RPM Series and, to
the extent provided herein, upon the assets and property of the Sponsor.  For
the avoidance of doubt, the foregoing shall not limit Section 3(b) hereof.
 
26.   Third-Party Beneficiaries.
 
The Trading Advisor Parties and the Sponsor Parties shall be third-party
beneficiaries of the applicable provisions of this Agreement.
 
27.   Headings.
 
Headings to Sections herein are for the convenience of the parties only, and are
not intended to be or to affect the meaning or interpretation of this Agreement.
 
28.   Complete Agreement.
 
This Agreement and the representation letter dated as of November 1, 2008
together constitute the entire agreement between the parties with respect to the
matters referred to herein, and no other agreement, verbal or otherwise, shall
be binding upon the parties hereto.
 
 
 
 
-21-

--------------------------------------------------------------------------------

 
29.   Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  Signatures on this Agreement may be communicated by facsimile
or electronic mail transmission and shall be binding upon the parties so
transmitting their signatures.  Counterparts with original signatures shall be
provided to the other parties following the applicable facsimile or electronic
mail transmission; provided that, the failure to provide the original
counterpart shall have no effect on the validity or the binding nature of this
Agreement.
 
30.   Miscellaneous.
 
(a)   The Trading Advisor is authorized and regulated by the FSA.
 
(b)   The Sponsor and the Trading Fund each acknowledge and agree that:
 
(1)   no assurance, representation, warranty or guarantee has been given to the
Sponsor or the Trading Fund by the Trading Advisor or any other person that the
provision of services by the Trading Advisor hereunder or the Program will
generate profits (or not generate losses) or that past results are indicative of
future performance;
 
(2)   the Trading Advisor has classified the Trading Fund as a “Professional
Client” as that term is defined in the FSA Rules and the Trading Fund will
benefit from those regulatory protections afforded to that category in the FSA
Rules;
 
(3)   the Trading Fund has the right to request treatment as a “Retail Client”
(as that term is defined in the FSA Rules), although the Trading Advisor retains
the right not to act as the discretionary investment manager for the Trading
Fund in the event that the Trading Fund requests categorization as a Retail
Client.
 
(c)   If any provision hereof is, or at any time becomes, illegal, invalid or
unenforceable in any respect under any applicable law, such provision shall be
deemed rescinded or modified to conform with such applicable law and neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision be affected or impaired
thereby.
 
(d)   FSA-regulated business conducted by the Trading Advisor pursuant to this
Agreement is covered by the Financial Services Compensation Scheme to the extent
that the Trading Fund is an “eligible claimant” (as defined in the FSA
Handbook).  The Financial Services Compensation Scheme compensates eligible
claimants for losses suffered as a result of the inability of an FSA-regulated
firm to pay monies due, or satisfy obligations owed, to them (typically as a
result of the firm’s insolvency). Most types of designated investment business
are covered for 100 per cent of the sum owed, to a maximum compensation of
£50,000 per eligible claimant.  The Trading Fund may be an eligible claimant (as
defined by the FSA Handbook) in relation to compensation.  Accordingly,
depending on the specific circumstances of each case the Trading Fund may have a
right to make a claim for compensation under the Financial Services Compensation
Scheme in respect of an inability of the Trading Advisor to satisfy a claim made
against it by the Trading Fund.
 
(e)   Termination of this Agreement shall be without prejudice to the completion
of transactions already initiated and shall not affect the rights and
obligations of the parties hereto which came into existence prior to the
termination.  Such transactions shall be completed by the Trading Advisor as
soon as practicable.
 
 
 
 
-22-

--------------------------------------------------------------------------------

 
(f)   Save as contemplated in this Agreement, unless otherwise agreed by the
parties, the Trading Advisor will not borrow on behalf of the Trading Fund or
bring about transactions for the Trading Fund, such that the Trading Fund (or
the Sponsor) incurs obligations as an underwriter or sub-underwriter.
 
(g)   The Trading Advisor shall not enter into soft commission agreements.
 
(h)   When executing transactions or placing orders with other persons for
execution that result from the Trading Advisor providing the discretionary
investment management services on behalf of the Trading Fund, the Trading
Advisor shall take all reasonable steps to obtain Best Execution in such manner
as that obligation may be satisfied under the FSA Rules. “Best Execution” means,
in relation to the Trading Advisor’s execution of a transaction or the placing
of an order with other persons for execution that result from the Trading
Advisor providing the discretionary investment management services to the
Trading Fund, the best possible result for the Trading Fund in accordance with
the Trading Advisor’s Execution Policy. “Execution Policy” means the Trading
Advisor’s policy (as amended from time to time) for complying with the Trading
Advisor’s obligation to take all reasonable steps to obtain Best Execution, a
description of which is set out in Appendix E. The Trading Fund expressly
consents to the Execution Policy and to the Trading Advisor’s effecting
transactions on the Trading Fund’s behalf outside a Regulated Market or MTF (as
those terms are defined in the FSA Handbook). Any material changes to the
Execution Policy will be made available at www.aspectcapital.com/bep (or such
other website as the Trading Advisor may from time to time notify to the Trading
Fund) and will be notified to the Trading Fund by email no less than 21 days
before those changes take effect.  Upon any such email notification, the Trading
Fund will be deemed to have consented to any such material changes.  In this
respect the Trading Fund represents that it has regular access to the internet
and that it has provided the Trading Advisor with an e-mail address pursuant to
which the Trading Advisor shall electronically notify the Trading Fund of the
information described in this Section and consents to the Trading Advisor’s
providing the Trading Fund with information, including, without limitation, the
Execution Policy, information concerning amendments to the Execution Policy and
information about the nature and risks of investments, by posting such
information at www.aspectcapital.com/bep, www.aspectcapital.com or such other
website as the Trading Advisor may from time to time notify to the Trading Fund,
together with an email notification that such information has been so posted.
 
(i)   Regulation 4.7(c) Legend.
 
PURSUANT TO AN EXEMPTION FROM THE U.S. COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE
COMMISSION.  THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE
MERITS OF PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF
COMMODITY TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES
TRADING COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS
BROCHURE OR ACCOUNT DOCUMENT.


 
[Remainder of page intentionally left blank]


 

 
-23- 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year set forth below.
 


ALPHAMETRIX ASPECT FUND – MT0001


By:           ALPHAMETRIX, LLC
Its:           Sponsor


 
By:           /s/ David Young____
Name: David Young
Title:   Chief Operations Officer
Date:       September 16, 2010
 
 
ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES)
A series of ALPHAMETRIX MANAGED FUTURES LLC


By:           ALPHAMETRIX, LLC
Its:           Sponsor


 
By:           /s/ David Young____
Name: David Young
Title:   Chief Operations Officer
Date:       September 16, 2010
 
 
ALPHAMETRIX MANAGED FUTURES II LLC (ASPECT CS SERIES)
A series of ALPHAMETRIX MANAGED FUTURES II LLC


By:           ALPHAMETRIX, LLC
Its:           Sponsor


 
By:           /s/ David Young____
Name: David Young
Title:   Chief Operations Officer
Date:       September 16, 2010
 
 
ALPHAMOSAIC (US) LLC – CELL NO. 1
A series of ALPHAMOSAIC (US) LLC
 
By:           ALPHAMETRIX, LLC
Its:           Sponsor


 
By:           /s/ David Young____
Name: David Young
Title:   Chief Operations Officer
Date:       September 16, 2010
 
 
 
 
 
-24-

--------------------------------------------------------------------------------

 
ALPHAMETRIX MANAGED FUTURES IV LLC (RPM MANAGER SELECT USD SERIES)
A series of ALPHAMETRIX MANAGED FUTURES IV LLC

 
By:           ALPHAMETRIX, LLC
Its:           Sponsor


 
By:           /s/ David Young____
Name: David Young
Title:   Chief Operations Officer
Date:       September 16, 2010
 
 
ALPHAMETRIX, LLC


 
By:           /s/ David Young____
Name: David Young
Title:   Chief Operations Officer
Date:       September 16, 2010
 
 
ASPECT CAPITAL LIMITED
 


 
By:           /s/ Gavin Ferris__
Name: Gavin Ferris
Title:  Director
Date:       October 7, 2010
 

 
-25- 

--------------------------------------------------------------------------------

 



 
APPENDIX A
 
FEE SCHEDULE
 
This Appendix A shall be effective as of a future date to be mutually agreed
between the parties hereto. Until such date, the Appendix A set forth in the
Amended Agreement shall be effective. The parties shall agree on Management and
Performance Fees, and appropriate revisions to this Appendix A, in the event of
investments in the Trading Fund by entities that may invest in accordance with
Section 15(k) of the Agreement.  All capitalized terms not otherwise defined
herein shall have the meanings given them in the Memorandum as of the date
hereof.


(a)           The Trading Fund shall pay brokerage commissions and related
expenses at the rates described in the Memorandum as of the date hereof, to
which the Trading Advisor consents.
 
(b)           (1)           The Trading Advisor shall be entitled to a monthly
Management Fee which shall be calculated, accrued  and payable separately in
respect of the AlphaMosaic Series on the one hand and the Aspect Series and
Aspect CS Series on the other.  In respect of the AlphaMosaic Series, the
Sponsor shall pay to the Trading Advisor a monthly Management Fee equal to the
aggregate of 1/12th of 2% percent (approximately 2% annually) of the Trading
Level (as hereinafter defined) of the AlphaMosaic Series’ interest in the
Trading Fund.  In respect of the Aspect Series and the Aspect CS Series, the
Trading Fund shall pay to the Trading Advisor a monthly Management Fee equal to
the aggregate of 1/12th of 2% (approximately 2% annually) percent of the Trading
Level of each such Series’ interest in the Trading Fund.  The parties hereto may
have joint and several liability with respect to the fees set forth in this
Appendix A as set forth in Section 3(b) hereof.  In the event that a Member
redeems some or all of its Equity Interests or exchanges some or all of its
Equity Interests for Equity Interests in another Series, the Trading Fund is
dissolved or terminated or this Agreement is terminated as of any date other
than the last day of a calendar month, the Management Fee for such month shall
be paid on a pro-rated basis based on the ratio that the number of days in the
calendar month through the date of such event bears to the total number of days
in the calendar month.
 
(2)           The “Trading Level” of the Trading Fund shall mean the value at
which the Trading Advisor is instructed by the Sponsor to trade the Trading
Fund. For purposes of clarity, the Trading Level is calculated without regard
to, and is not affected by, accrued Management Fees or Performance Fees (if
any).  The Trading Level generally reflects a “maximum funding factor”
determined by the Sponsor and provided to the Trading Advisor each month. The
Trading Level shall initially be approximately 2.5 times the sum of the Trading
Fund’s Gross Asset Value (as defined below) and the cash reserves of each of the
Aspect CS Series, Aspect Series and AlphaMosaic Series (excluding cash held in
the account maintained by any such Series for the purpose of reducing such
Series’ leverage to a level less than that of the Trading Fund), or such other
amount as communicated by the Sponsor to the Trading Advisor, provided that such
Trading Level shall not exceed 4 times such sum without the Trading Advisor’s
consent.  Unless the Sponsor notifies the Trading Advisor otherwise, in the
event of additions to or withdrawals from the Trading Fund, the Trading Level
shall be automatically adjusted by multiplying it by a fraction, the numerator
of which shall be the net asset value immediately after such addition or
withdrawal and the denominator of which shall be the net asset value of the
Trading Fund immediately prior to such addition or withdrawal.
 
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
The “Gross Asset Value” shall mean the Net Asset Value (as defined in Appendix D
hereof) of the Trading Fund prior to deduction for accrued Management Fees or
Performance Fees (if any).
 
(c)           (1)           The Trading Fund shall pay to the Trading Advisor,
or in the case of the AlphaMosaic Series, the Sponsor shall pay to the Trading
Advisor, a Performance Fee, which shall be accrued and calculated separately for
each Series, equal to 20% of the aggregate “New Net Trading Profits” (as
hereinafter defined) for each Series generated by the Trading Advisor (including
realized and unrealized gains and losses thereon), as of the close of business
on the last day of each calendar quarter, which for the avoidance of doubt shall
be each of March 31, June 30, September 30 and December 31 in every calendar
year (the “Performance Fee Measurement Date”).  The Aspect Series and the Aspect
CS Series shall be jointly and severally liable together with the Trading Fund
with respect to that portion of the Trading Fund’s assets attributable to each
such Series for each such Series’ pro rata portion of the Performance Fee, but
neither Series shall be liable for the Performance Fee of the other Series. The
Trading Fund, the AlphaMosaic Series and the RPM Series shall also be jointly
and severally liable together with the Sponsor with respect to the Performance
Fee payable with respect to the AlphaMosaic Series.
 
 (2)           “New Net Trading Profits” for a Series during each quarter shall
mean the excess, if any, of the cumulative level of Net Trading Profits (as
hereinafter defined) attributable to such Series as of the Performance Fee
Measurement Date over the highest level of such Series’ cumulative Net Trading
Profit as of the end of any preceding Performance Fee Measurement Date, subject
to (c)(4) below, or $0, in the case of the first Performance Fee Measurement
Date resulting in a positive New Net Trading Profits (for each Series, the “High
Water Mark”), provided that for purposes of this Appendix A, the first
Performance Fee Measurement Date resulting in a positive New Net Trading Profits
shall be determined from the date the Trading Advisor began trading for the
Series, i.e., the High-Water Mark shall not be reset in connection with the
execution of the Agreement of which this Appendix A forms a part.
 
(3)           (a)           “Net Trading Profits” shall be computed as of each
Performance Fee Measurement Date and shall include such profits attributable to
each Series (as outlined below) since the Trading Advisor began trading for such
Series (the “Performance Fee Measurement Period”).  Net Trading Profits for any
Performance Fee Measurement Period shall be the net profits attributable to each
Series, if any, from the Trading Advisor’s trading (including (i) cumulative
gross realized trading profit (or loss) plus or minus (ii) the change in
unrealized trading profit (or loss) on open positions, minus such Series’ pro
rata portion of (iii) transaction-related fees and expenses including brokerage
commission, exchange fees, NFA fees and give-up fees, minus (iv) such Series’
share of the Management Fee.  Performance Fees do not reduce cumulative Net
Trading Profits.
 
In addition, with respect to (i) the Aspect CS Series, organizational and
initial offering costs, Placement Fees, ongoing Sales Commissions, Service
Provider Fees, operating expenses of the Aspect CS Series not covered by the
Service Provider Fees and Sponsor’s Fees do not reduce cumulative Net Trading
Profits; (ii) the Aspect Series, organizational and initial offering costs,
Placement Fees, Administration Fees, ongoing Sales Commissions and operating
expenses of the Aspect Series do not reduce cumulative Net Trading Profits; and
(iii) the AlphaMosaic Series, the following expenses (whether incurred at the
AlphaMosaic Series or RPM Series level): organizational and initial offering
costs, Placement Fees, ongoing Sales Commissions, RPM Management Fees, RPM
Performance Fees, Management Fees and Incentive Allocations payable to the
Sponsor, Placement Fees, Underlying Platform Operating Fees, Sponsor’s Fee, cash
management fees and any distribution fees, operating expenses and extraordinary
expenses do not reduce cumulative Net Trading Profits. Interest income or
expense is not taken into account in calculating Net Trading Profits for the
Aspect Series.
 
 
 
 
 
A-2

--------------------------------------------------------------------------------

 
(b)           For the avoidance of doubt, Net Trading Profits shall exclude
capital contributions to the Series, distributions or redemptions.
 
(4)           The High Water Mark for each Series shall be proportionately
reduced to reflect redemptions from such Series by being multiplied by the
fraction, the numerator of which is such Series’ assets immediately after such
reduction and the denominator of which is such Series’ assets immediately prior
to such reduction.
 
(5)           If a withdrawal or distribution occurs from the Trading Fund at
any date that is not a Performance Fee Measurement Date, the date of the
withdrawal or distribution shall be treated as if it were a Performance Fee
Measurement Date for purposes of calculating the Performance Fee, if any, due
with respect to the withdrawal or distribution.  The High Water Mark shall be
reduced as provided in (4), but no new High Water Mark shall be set except as of
a Performance Fee Measurement Date.  The amount of the Performance Fee due shall
be equal to the Performance Fee that would have been due had the date of the
withdrawal or distribution been a Performance Fee Measurement Date multiplied by
the fraction the numerator of which is the amount withdrawn or distributed, and
the denominator of which is the Net Asset Value of such Series immediately
before such withdrawal or distribution (in each case prior to reduction of the
accrued Performance Fee).  The amount of the Performance Fee shall be added to
the amount of the withdrawal or distribution (and included as part thereof) for
purposes of the foregoing calculations, and the fraction calculated prior to
reduction for any accrued Performance Fee.
 
(6)           For the avoidance of doubt, if the Sponsor determines to waive or
reduce the Management Fee or Performance Fee with respect to any investor in a
Series or the RPM Series, then the Trading Advisor shall still be paid the full
amounts described herein and the Sponsor shall reimburse the Trading Fund for
any such waivers or reductions.
 
 
 

 
 
A-3 

--------------------------------------------------------------------------------

 

APPENDIX B
 
TRADING POLICIES
 
(a)   The Trading Advisor shall provide the Sponsor as of the date of this
Agreement with a list set forth under “Appendix C — List of Futures Interests,”
as may be changed or updated from time to time by agreement of the Sponsor and
the Trading Advisor (the “List”) of all types of Futures Interests traded by the
Trading Advisor on behalf of the Trading Fund (“Products”) and the exchanges on
which such Futures Interests are traded (“Exchanges”).  The Trading Advisor
shall provide the Sponsor with prior written notice of any Product or Exchange
to be included on the List and following such notification and the Sponsor’s
approval (which shall not be unreasonably withheld), such Product or Exchange
shall be added to the List.
 
(b)   If as of any month-end while this Agreement is in effect, the Trading Fund
has experienced a peak-to-valley drawdown of 35% of the Net Asset Value of the
Trading Fund as of a prior month-end, the Trading Advisor shall give written
notice to the Sponsor within two Business Days after such peak-to-valley
drawdown.
 
(c)   If at any time while this Agreement is in effect, the percentage of the
Trading Fund’s capital committed as margin (the “Margin Percentage”) is equal to
or greater than 25%, the Sponsor shall give written notice to the Trading
Advisor within two Business Days after the Margin Percentage reaches 25% and,
where appropriate, shall have the right to instruct the Trading Advisor, within
a reasonable amount of time, to decrease the Margin Percentage to such Margin
Percentage as deemed appropriate by the Sponsor in its sole discretion.  The
Trading Advisor shall comply with such instruction, and notify the Sponsor of
the Trading Advisor’s compliance, within five Business Days of receiving the
instruction, or such other longer period as may be necessary under the
prevailing circumstances.
 
 
 
 

 
B-1 

--------------------------------------------------------------------------------

 

APPENDIX C
 
LIST OF FUTURES INTERESTS
 
Regardless of the information below, the Trading Advisor shall not trade any
non-CFTC approved
Futures Interests.

 
Agriculturals
Canola (ICE Canada)
Cattle Feeder (CME)
Cocoa (ICE)
Coffee 'C' (ICE)
Corn (CBT)
Cotton No. 2 (ICE)
Frozen Orange Juice (FCOJ-A) (ICE)
Lean Hogs (CME)
Live Cattle (CME)
No. 7 Cocoa (LIFFE)
Oats (CBT)
Robusta Coffee (LIFFE)
Soy Bean Oil (CBT)
Soya Beans (CBT)
Soybean Meal (CBT)
Sugar (ICE)
Wheat (CBT)
White Sugar (LIFFE)
Crude Palm Oil (BUMA)
Kansas City Wheat (KCBT)
Lumber (CME)
Milk (CME)
Milling Wheat No. 2 (ENEXTP)
Minneapolis Wheat (MGE)
Rough Rice (CBOT)
Rubber (TOCOM)

 
Bonds
Australian 10 Year Government Bond (SFE)
Australian 3 Year Government Bond (SFE)
British Long Gilt (LIFFE)
Canadian 10 Year Government Bond (Montreal Exchange)
Euro Bobl (EUREX)
Euro Bund (EUREX)
Euro Schatz (EUREX)
Japanese 10 Year Government Bond (TSE)
Japanese 10 Year Government Bond Mini (Singapore Exchange)

 
 
 
 
C-1

--------------------------------------------------------------------------------

 
 
 
US 10 Year Treasury Note (CBT)
US 2 Year Treasury Note (CBT)
US 30 Year Treasury Bond (CBT)
US 5 Year Treasury Note (CBT)
Euro 2 Year Swapnote (LIFFE)
Euro Buxl (EUREX)
Swiss Confederation Bond (EUREX)
US 10 Year Interest Swapnote (CBOT)
US 5 Year Interest Swapnote (CBOT)

 
Currencies
Australian Dollar
British Sterling
Canadian Dollar
Czech Koruna
Euro
Hungarian Forint
Israeli Shekel
Japanese Yen
Mexican Peso
New Turkish Lira
New Zealand Dollar
Norwegian Krone
Polish Zloty
Singapore Dollar
South African Rand
Swedish Krona
Swiss Franc
US Dollar
Australian Dollar Currency Future (CME)
Canadian Dollar Currency Future (CME)
Swiss Franc Currency Future (CME)
Euro Currency Future (CME)
British Pound Currency Future (CME)
Japanese Yen Currency Future (CME)
Mexican Peso Currency Future (CME)

 
Energies
Brent Crude Oil (ICE London)
Crude Oil (NYMEX)
Gas Oil (ICE London)
Heating Oil (NYMEX)
Natural Gas (NYMEX)
Reformulated Gasoline Blendstock for Oxygen Blending (RBOB) (NYMEX)
Goldman Sachs Commodity Index (CME)

 
Interest Rates
90 Day Sterling Libor (LIFFE)

 
 
 
 
C-2

--------------------------------------------------------------------------------

 
 
 
Australian 90 Day Bank Bills (SFE)
Canadian Bankers Acceptance (Montreal Exchange)
Euribor (LIFFE)
Eurodollar (CME)
Euroswiss (LIFFE)
Euroyen (3 Month) (Tokyo Financial Exchange)
1 Month LIBOR (CME)
30 Day Fed Funds (CBOT)
New Zealand 90 Day Bank Bills (SFE)

 
Metals
Aluminium (High Grade) (LME)
Copper (LME)
Copper (High Grade) (COMEX)
Gold (100 Oz) (COMEX)
Lead (High Grade) (LME)
Nickel (High Grade) (LME)
Platinum (NYMEX)
Silver (COMEX)
Zinc (High Grade) (LME)
Palladium (NYMEX)
Palladium (TOCOM)
Platinum (TOCOM)
Tin (LME)

 
Stock Indices
Australian SPI-200 Index (SFE)
Canadian S&P/TSE 60 Index (Montreal Exchange)
DJ Euro Stoxx 50 (EUREX)
Dow Jones Industrial Average E-Mini (CBT)
French CAC 40 Index (EURONEXT Paris)
FTSE 100 Index (LIFFE)
German DAX Index (EUREX)
Hong Kong Hang Seng Index (HKFE)
Italian MIB/S&P 40 Index (Borsa Italiana IDEM)
Japanese NIKKEI Index (Singapore Exchange)
Japanese TOPIX Index (TSE)
NASDAQ 100 E-Mini (CME)
S&P 500 E-Mini (CME)
Spanish IBEX 35 Index (MEFF)
Swedish OMX Index (Stockholm Exchange)
Taiwanese MSCI Index (Singapore Exchange)
Dutch AEX Index (ENEXTA)
German DAX Midcap Index (EUREX)
Russell 2000 E-Mini (CME)
S&P 400 Midcap E-Mini (CME)
South African FTSE/JSE Top 40 Index (SAFEX)
Chinese H-Shares Index (HKEX)

 
 
 
 
 
C-3

--------------------------------------------------------------------------------

 
 
MSCI Pan-Euro Index (LIFFE)
MSCI Singapore Index (SGX)
Japanese Nikkei 225 Index (CME)
S&P 500 Volatility Index (CBOE)
Indian S&P CNX Nifty Index (SGX)
German TECDAX Index (EUREX)
Korean Kospi 200 Index (CME)



 
 
 

 
C-4 

--------------------------------------------------------------------------------

 

APPENDIX D


31.   Determination of Net Asset Value.
 
(1)   The Sponsor, or such party as may be duly appointed by the Sponsor, shall
determine the Trading Fund’s net asset value (“Net Asset Value”) using the
following principles as communicated to the Trading Advisor.
 
(2)   For each Series, the net asset value of such Series will equal the value
of such Series’ pro rata portion of the Trading Fund’s assets under the
management of the Trading Advisor, including open positions, plus any other
assets held by the Series and such Series’ pro rata portion of any other assets
held by the Trading Fund, minus accrued brokerage commissions and fees.
 
(3)   The liquidating value of a commodity futures contract or option traded on
a U.S. commodity exchange shall be based upon the settlement price on the
commodity exchange on which the particular commodity futures contract or option
is traded; provided that, if a contract or option cannot be liquidated on the
day with respect to which net asset value is being determined, the basis for
determining the liquidating value of such contract or option shall be such value
as the Sponsor or its appointee may deem fair and reasonable.
 
(i)    The liquidating value of a futures, forward or options contract not
traded on a U.S. exchange shall be its liquidating value, determined based upon
policies established by the Sponsor or its appointee, on a basis consistently
applied for each different variety of contract.  The net asset value of the
Series is determined in U.S. dollars, and any positions denominated in other
currencies are translated at prevailing exchange rates as determined by the
Sponsor.
 
 (ii)    No value shall be ascribed to goodwill or any other intangible asset.
 
(4)   Any other assets are valued in such manner as the Sponsor may determine to
reflect fair market value and the accrual of interest.
 
 
 

 
D-1 

--------------------------------------------------------------------------------

 

APPENDIX E




ASPECT CAPITAL LIMITED (“ASPECT”)
(b)           INFORMATION ON ASPECT’S EXECUTION POLICY FOR PROFESSIONAL CLIENTS
 
 
 THE INFORMATION SET OUT BELOW HAS BEEN PROVIDED FOR INFORMATION ONLY.  IT DOES
NOT FORM PART OF ANY AGREEMENT WITH YOU AND IS NOT INTENDED TO BE CONTRACTUALLY
BINDING
 
 Scope and application of the Execution Policy


The requirement to provide our clients with the information set out below on
Aspect’s Execution Policy results from the implementation of the Markets in
Financial Instruments Directive, 2004/39/EC (MiFID) in the Conduct of Business
Sourcebook (COBS) of the Financial Services Authority’s Handbook.


Aspect has established and implemented an Execution Policy, which is designed to
allow Aspect to take all reasonable steps to obtain the best possible result for
the execution of orders for your account.  This means that we have in place a
policy and procedures that are designed to obtain the best possible result for
the execution of your orders, subject to and taking into account the nature of
your orders and the nature of the markets and products concerned.
 
 Best execution obligation


Under COBS, Aspect is obliged to take all reasonable steps to obtain the best
possible result for its clients when we execute, or place or transmit, orders
with other entities for execution in respect of Financial Instruments (as
defined in the Financial Services Authority’s Handbook), taking into account
price, costs, speed, likelihood of execution and settlement, size, nature, type
and characteristics of financial instruments, characteristics of the execution
venues and other relevant considerations.


Where Aspect executes an order through direct market access, it will do so
having regard to the factors referred to above.


Our commitment to provide you with “best execution” does not mean that we owe
you any fiduciary responsibilities over and above those resulting from our
formal contractual relationship.
 
 Execution venues and brokers


We will use one of a selection of approved brokers and execution venues for the
execution of orders of the relevant instrument class (a list of such entities
and execution venues is included for each instrument class in the Execution
Policy) that we believe will enable us to obtain on a consistent basis the best
possible result for the execution of client orders.


In deciding which entity or execution venue to use for the execution of an order
we will take into account the execution factors stated above.


In certain financial instruments, Aspect may have access to only one type of
execution venue or only a single execution venue or broker as there may only be
one such type of execution venue or only a single execution venue or broker.

 
 
 

 
 
E-1

--------------------------------------------------------------------------------

 
Monitoring and Review


We will review the Execution Policy annually and monitor compliance with the
Execution Policy on a regular basis.

 
 
 
 
 
 
 
 E-2

--------------------------------------------------------------------------------